Title: Jonathan Elliot to James Madison, 12 February 1827
From: Elliot, Jonathan
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Washington, 
                                
                                Feb. 12, 1827.
                            
                        
                        I have just completed the first volume of a collection of Debates in the state conventions on the adoption
                            and ratification of the Federal Constitution, which is herewith presented to you, with the hope that the compilation and
                            execution may meet your approbation. As Congress is particularly interested in the diffusion and preservation of such a
                            work, I am about to make an application to that body for its patronage, that I may be the better able to prosecute the
                            undertaking. If the plan meets your idea, a friendly line, in reply, to that effect, would be esteemed a favor, and would be
                            exceedingly serviceable.
                        Will you have the goodness to forward the Pennsylvania and North Carolina pamphlets, (the latter of the 1st.
                            Convention) as intimated in yours of the 25 Novr. 1826. and they shall be carefully returned They are to be embodied in
                            the next vol
                        It may not, perhaps, be improper for me to add here, that since the appearance of these State Debates, an
                            earnest desire has been expressed, and curiosity considerably excited on the subject of the Debates in the General
                            Convention, which it is understood you possess. That they should appear in your lifetime is desired by very many of your
                            friends, as indeed the history of the rise, and formation of the Constitution can be but imperfectly understood from
                            the mere "journal" which was published by Congress a few years back. Every American will feel a pride in possessing the
                            debates of the General Convention, and indeed be curious to learn the sentiments of those participated in the discussion
                            of that novel, but momentous subject, in which you took so distinguished a part. With the greatest respect, I remain your
                            humble servant
                        
                            
                                Jonathan Elliot.
                            
                        
                    